MEMORANDUM OPINION
                                             No. 04-11-00057-CV

                                        IN RE David RODRIGUEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 24, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                                PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CI-16600, styled David Rodriguez, Individually and as Next Friend
of Phillip Rodriguez v. Sylvia Rodriguez, Individually Joint and Severally and as Employee of Travelocity, et al., in
the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding. However,
the ruling complained of was made by the Honorable David A. Berchelmann, presiding judge of the 37th Judicial
District Court, Bexar County, Texas.